DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10, 17-26 and 31-40 in the remarks reply filed on 03/30/2022 is acknowledged. Claims 11-16 and 27-30 are cancelled. New claims 31-40 are added.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/23/2020 and 11/16/2020, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claims limitation “means for identifying”, “means for obtaining” and “means for receiving” in claims 31-39.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, 17-19, 23-26, 31-33, 37-39 and 40 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CATT: "Discussion on Intra-UE Multiplexing Scenarios", 3GPP Draft, 3GPP TSG RAN WG1 Ad- Hoc Meeting 1901, R1-1900337, Discussion on Intra-UE Multiplexing Scenarios, F-06921,20 January 2019 (2019-01-20), XP051593251, 9 pages; hereinafter “R1-1900337” in view of Sadeghi et al. (U.S 2019/0246366).
For claim 1:  
R1-1900337, discloses a method for wireless communications at a user equipment (UE) (see R1-1900337, at least section 2, 2.1; intra-UE multiplexing is the case where a UE is configured or scheduled to transmit or receive data with different reliabilities or latency constraints), comprising: 
identifying a first set of resources scheduled for downlink communications on a first downlink shared channel for the UE (see R1-1900337, at least Figures 1, 2 and section 2, 2.2, 2.2.1; first PDCCH schedules a PDSCH (PDSCB #1) that spans a slot); 
identifying a second set of resources scheduled for downlink communications on a second downlink shared channel for the UE (see R1-1900337, at least section 2, 2.2, 2.2.1; second PDCCH schedules a higher priority PDSCH (PDSCH #2) that overlaps in with PDSCH #1), 
identifying a set of rate-matching resources configured for the second downlink shared channel (see R1-1900337, at least section 2.2. 1 Scenario 1: Intra-UE DL Prioritization and in particular".. Figure 1 (a) was discussed at RAN1 #95 under the rate matching agenda ..", wherein the rate matching resources are construed by bit selection and bit interleaving consequently and are indicated in PDCCH, and " .. second PDSCH is carrying high priority data (URLLC) and the probability of PDCCH error is low (e.g. 10-6) it may not be necessary to optimize for this error event. But if deemed necessary to provide a solution for missing PDCCH, a straightforward solution is that the gNB indicates different PUCCH resources in each scheduling PDCCH to enable determination of a missing PDCCH event); and
obtaining a downlink message on the second downlink shared channel by de-rate matching around the set of rate-matching resources independent of any rate-matching resources configured for the first downlink shared channel (see R1-1900337, at least section 2.2.1 Scenario 1: Intra-UE DL Prioritization".. while a second PDCCH schedules a higher priority PDSCH (PDSCH #2) that overlaps in part with PDSCH #1 .. " and Figs. 1, 2 and section 2.2.2 on configured DL assignments).  
R1-1900337, does not explicitly disclose a set of rate-matching resources and de-rate matching around the set of rate-matching resources. 
Sadeghi, from the same or similar fields of endeavor, discloses WTRU may perform rate matching around the one or more resource elements by de-mapping symbols of the downlink transmission (see Sadeghi, at least abstract, paragraph [0006]; [0232]- [0237]; [0245]; [0253]; [0256]; [0275]-[0276]
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Sadeghi. The motivation for doing this is to provide a system networks in order to improve the reception of the neighbor's sync signal.
For claims 2, 18 and 32:
In addition to rejection in claims 2, 18 and 32, R1-1900337- Sadeghi further discloses identifying a first priority associated with the first downlink shared channel and a second priority associated with the second downlink shared channel, wherein the second priority is higher than the first priority (see R1-1900337, at least section 2, 2.2, 2.2.1; second PDCCH schedules a higher priority PDSCH (PDSCH 112) that overlaps in with PDSCH #1).
For claims 3, 19 and 33: 
In addition to rejection in claim 3, 19 and 33, R1-1900337- Sadeghi  further discloses wherein the set of rate- matching resources configured for the first downlink shared channel at least partially overlap the set of rate-matching resources configured for the second downlink shared channel (see R1-1900337, at least section 2.2.1 Scenario 1: Intra-UE DL Prioritization”,... second PDSCH overlapping with a first PDSCH.." and Figs.1, 2 and section 2.2.2 on configured DL assignments or also see).  
For claims 7, 23 and 37: 
In addition to rejection in claims 7, 23 and 37, R1-1900337- Sadeghi further discloses receiving an indication of the set of rate-matching resources configured for the second downlink shared channel as a set of shared channel rate-matching resources associated with a second priority, wherein the set of rate-matching resources configured for the first downlink shared channel are associated with a first priority (see R1-1900337, section 2.2.1; Intra-UE DL Prioritization and in particular " .. Figure 1(a) was discussed at RAN 1 #95 under the rate matching agenda .. ", wherein the rate matching resources are construed by bit selection and bit interleaving consequently and are indicated in PDCCH, and " .. second PDSCH is carrying high priority data (URLLC) and the probability of PDCCH error is low (e.g. 10-6) it may not be necessary to optimize for this error event. But if deemed necessary to provide a solution for missing PDCCH, a straightforward solution is that the gNB indicates different PUCCH resources in each scheduling PDCCH to enable determination of a missing PDCCH event”).  
For claims 8, 24 and 38:
In addition to rejection in claims 8, 24 and 38, R1-1900337- Sadeghi further discloses receiving an indication of the set of shared channel rate-matching resources via radio resource control (RRC) signaling (see R1-1900337, at least section 2.3.3; the prioritization is determined by the search space where the PDCCH scheduling the PDSCH was received. For the case of configured DL assignment, the priority is configured by RRC signaling or see Sadeghi, [0241]). 
For claims 9, 25 and 39: 
In addition to rejection in claims 9-10, 25-26 and 39, R1-1900337- Sadeghi further disclose wherein the second set of resources at least partially overlaps the first set of resources in time (see R1-1900337, at least section 2.2.1 Scenario 1: Intra-UE DL Prioritization and Figs. 1, 2 showing partial overlap both in time and frequency or see Sadeghi, [0239]). 
For claims 10, 26 and 39:
In addition to rejection in claims 10, 26 and 39, R1-1900337- Sadeghi further disclose wherein the second set of resources at least partially overlaps the first set of resources in time and frequency (see R1-1900337, at least section 2.2.1 Scenario 1: Intra-UE DL Prioritization and Figs. 1, 2 showing partial overlap both in time and frequency or see Sadeghi, [0239]). 
For claim 17: 
For claim 17, claim is directed to an apparatus for wireless communications at a user equipment (UE) which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reasons.
For claim 31:
For claim 31, claim is directed to an apparatus for wireless communications at a user equipment (UE), which has similar scope as claim 1. Therefore, claim 31 remains un-patentable for the same reasons.
For claim 40:
For claim 40, claim is directed to a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE) which has similar scope as claim 1. Therefore, claim 40 remains un-patentable for the same reasons.
Claims 4-6, 20-22, 34-35 and 36 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CATT: "Discussion on Intra-UE Multiplexing Scenarios", 3GPP Draft, 3GPP TSG RAN WG1 Ad- Hoc Meeting 1901, R1-1900337, Discussion on Intra-UE Multiplexing Scenarios, F-06921,20 January 2019 (2019-01-20), XP051593251, 9 pages; hereinafter “R1-1900337” in view of Sadeghi et al. (U.S 2019/0246366) further in view of MEDIATEK INC: "Clarification for sPDSCH Rate Matching Behavior with Two SPDCCH PRB Set", 3GPP Draft, 3GPP TSG RAN WG1 #92bis, R1-1805087, 15 April 2018 (2018-04-15), XP051427347, 4 Pages; hereinafter “R1-1805087”.
For claims 4, 20 and 34: 
In addition to rejection in claims 4, 20 and 34, R1-1900337- Sadeghi further discloses receiving a first downlink control channel that indicates the first set of resources; and receiving a second downlink control channel that indicates the second set of resources (see R1-1900337, section 2.2.1; the first set of resources scheduled for DL on PDSCH1 and the second set of resources scheduled for DL on PDSCH2, and Fig. 2 showing in particular the resource overlapping between PDSCH1 and PDSCH2).  
However, R1-1805087, from the same or similar fields of endeavor, discloses PDSCH should rate-matching with up to two SPDCCH PRB set according higher layer configuration (see R1-1805087, at least section 2, Figure 1, 2).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-1805087. The motivation for doing this is to provide a system networks in order to support different power control loops for URLLC.
For claims 5, 21 and 35: 
In addition to rejection in claims 5, 21 and 35, R1-1900337- Sadeghi- R1-1805087 further discloses wherein the first downlink control channel comprises a first downlink control information (DCI) for the first downlink shared channel, the first DCI indicating the set of rate-matching resources configured for the first downlink shared channel (see R1-1900337, section 2.2.1; Intra-UE DL Prioritization".. the starting symbol of the PUCCH resource indicated by the scheduling DCI",.. if a UE detects a DCI format 2_1 indicating that an interruption occurred on a set of PRBs and symbols in a preceding slot of a serving cell, the UE ignores the interruption indication corresponding to physical resources where a high priority PDSCH is scheduled" or see Sadeghi, [0253]; [0256]).  
For claims 6, 22 and 36:
In addition to rejection in claims 6, 22 and 36, R1-1900337- Sadeghi- R1-1805087 further discloses wherein the second downlink control channel comprises a second downlink control information (DCI) for the second downlink shared channel, the second DCI indicating the set of rate-matching resources configured for the second downlink shared channel (see R1-1900337, at section 2.2.1; Intra-UE DL Prioritization", the starting symbol of the PUCCH resource indicated by the scheduling DCI", if a UE detects a DCI format 2_1 indicating that an interruption occurred on a set of PRBs and symbols in a preceding slot of a serving cell, the UE ignores the interruption indication corresponding to physical resources where a high priority PDSCH is scheduled" or see Sadeghi, [0253]; [0256]).  
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Nagata et al. (U.S 2015/0256307), discloses a transmission section that transmits downlink control information including bit information defining a predetermined rate matching pattern to the user terminal, the user terminal has: a reception section that receives the downlink control information. Guo et al. (U.S 2015/0223254), discloses one or more sets of rate-matching resource indication information for instructing a user equipment (UE) to carry out rate-matching, wherein the combined rate-matching resource indication information is used for indicating the combination of the one or more sets of rate-matching resource indication information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/21/2022